Citation Nr: 1624664	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  05-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

2. Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) from November 10, 2011, to October 31, 2014.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to May 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in June 2009 and December 2011.  

The June 2009 rating decision declined to reopen claims for service connection for both right ear and left ear hearing loss based on a finding that new and material evidence had not been received, and the December 2011 rating decision granted service connection for GERD with staged ratings: a noncompensable rating effective February 28, 2005, and a compensable rating of 10 percent, effective November 10, 2011.  A subsequent August 2014 rating decision decreased the rating for GERD to a noncompensable rating, effective November 1, 2014.

The only issues currently before the Board are whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss, and whether a rating in excess of 10 percent is warranted for GERD from November 10, 2011, to October 31, 2014.

The procedural history of this case is complex.  A June 2005 rating decision granted service connection for tinnitus with a 10 percent rating, effective February 28, 2005, and denied service connection for, inter alia, (1) right ear hearing loss; (2) left ear hearing loss; (3) a gastrointestinal disorder, to include irritable bowel syndrome; and (4) bleeding ulcer.  A March 2008 Board decision, by a VLJ other than the undersigned, also denied service connection for, inter alia, (1) left ear hearing loss; (2) a gastrointestinal disorder including irritable bowel syndrome; and (3) a bleeding ulcer.  The Veteran appealed the Board's decision to the United States Court for Veterans Claims (Court).  An interim June 2009 rating decision (which as explained above is on appeal) denied service connection for both right ear and left ear hearing loss because new and material evidence was not submitted since the original June 2005 rating decision.  An April 2010 Court decision vacated the Board's denial of service connection for inter alia (1) left ear hearing loss; (2) gastrointestinal disorder; and (3) bleeding ulcer and remanded the issues for further development.  

A September 2010 Board decision, also by a VLJ other than the undersigned, remanded for further development the issues of inter alia, whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss and entitlement to service connection for (1) left ear hearing loss; (2) gastrointestinal disorder, including irritable bowel syndrome; and (3) bleeding ulcer.  A December 2011 rating decision (which as explained above is on appeal) granted service connection for GERD with staged ratings: noncompensable from February 28, 2005, and 10 percent from November 10, 2011.  A September 2012 Board decision, again by a VLJ other than the undersigned, inter alia, (1) denied service connection for left ear hearing loss; (2) denied a compensable disability rating for GERD as of February 28, 2005 and in excess of 10 percent from November 10, 2011; and (3) remanded the issue of whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss for further development.  

In a May 2013 rating decision, in pertinent part, the RO proposed to decrease the rating for GERD to noncompensable and denied a claim of entitlement to individual unemployability (TDIU).  A December 2013 Board decision, again by a VLJ other than the undersigned, inter alia, (1) denied a compensable disability rating for GERD as of February 28, 2005 and a rating in excess of 10 percent from November 10, 2011; and (2) remanded the issue of whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss for further development.  The Veteran again appealed this Board decision to the Court.  In July 2014, the parties submitted a Joint Motion for Remand (JMR).  In a July 2014 Order, the Court granted the JMR, remanding the case to the Board for further review.  

In an August 2014 rating decision, the RO decreased the evaluation for GERD to a noncompensable rating, effective November 2014.  In an April 2015 Board decision, again by a VLJ other than the undersigned, the Board determined that (1) new and material evidence had not been received to reopen a claim for service connection for right ear hearing loss; (2) a rating in excess of 10 percent for GERD from November 10, 2011, to November 1, 2014, was not warranted; (3) the reduction from 10 percent to noncompensable for GERD was proper.  The Board also remanded the issues of entitlement to a compensable rating for GERD from November 1, 2014, and entitlement to a TDIU for further development.  The Veteran again appealed this Board decision to the Court.  In November 2015, the parties submitted a JMR, vacating the Board's denial of a rating in excess of 10 percent for GERD and the denial to reopen the claim of right ear hearing loss based on submission of new and material evidence.  In a November 2015 Order, the Court granted the JMR, remanding the case to the Board for further review.  The case has now been assigned to the undersigned.

The Board notes that, in the April 2015 Board decision, the issues of entitlement to a TDIU and entitlement to a compensable rating for GERD from November 1, 2014, were remanded to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Therefore, such issues are not presently before the Board on appeal at this time.  


FINDINGS OF FACT

1. An unappealed June 2005 rating decision denied the Veteran service connection for right ear loss.  New and material evidence was not received within one year of the June 2005 determination.

2. Since the June 2005 rating decision, evidence that raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss has been received.

3. Right ear hearing loss was not manifested in service; right ear sensorineural hearing loss (SNHL) was not manifested in the first year following service; and the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss is related to an event, injury or disease in service.

4. At no time from November 10, 2011, to October 31, 2014, was it shown that the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, producing considerable impairment of health; or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations producing severe impairment of health. 


CONCLUSION OF LAW

1.  The June 2005 rating decision denying service connection for right ear hearing loss is final.  38 U.S.C.A. §7105 (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156

3. Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4. From November 10, 2011, to October 31, 2014, a rating in excess of 10 percent is not warranted for service-connected GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for right ear hearing loss is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the issue of a rating in excess of 10 percent for GERD, the notice requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  This appeal is from the initial ratings assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The AOJ arranged for VA audiology examinations in May 2005, March 2011, and April 2013, and for VA esophageal examinations in November 2011 and April 2013.  These examinations are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and notes all pertinent findings needed for rating the disabilities.  The Board specifically notes that the April 2013 VA audiometry examiner reviewed the Veteran's claims file and indicated he also reviewed the Veteran's electronic claims file but did not find anything relevant.  The rationale for his opinion thoroughly refers to the Veteran's detailed audiometry history, which demonstrates that the examiner was familiar with the record and the lay and medical evidence and, therefore, the opinion is adequate for adjudicating the claim.  The Veteran has not identified any pertinent evidence that is outstanding.  The Board finds that the evidence is sufficient to properly adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.




New and Material Evidence

An unappealed June 2005 rating decision denied service connection for right ear hearing loss, based on finding that the Veteran did not have a current hearing loss disability as defined in 38 C.F.R. § 3.385.  He did not appeal that decision, and he did not submit new evidence within one year of the rating decision.  Therefore, the June 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

The April 2013 VA audiometry examination diagnosed sensorineural hearing loss in the right ear, and speech recognition scores using the Maryland CNC test showed that the Veteran has disabling hearing loss in the right ear as defined by 38 C.F.R. § 3.385.  As the April 2013 VA examiners report was submitted after the RO's June 2005 rating decision and related to the lacking element of a current right ear hearing loss disability, it is new and material.  Accordingly, the claim has been reopened. 


Service Connection for Right Ear Hearing Loss

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a causal link or connection between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including organic diseases of the nervous system such as SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance if the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1. Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-91 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran contends that his right ear hearing loss was caused by noise trauma in service.  The Veteran was granted service connection for tinnitus in June 2005 based on his exposure to noise while working in a boiler room onboard a ship.  It is therefore not in dispute that he was exposed to hazardous levels of noise in service.  
On July 1962 service enlistment audiology examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
NA
10
LEFT
5
5
10
NA
10

The Veteran's ears were found to be normal on clinical evaluation.

On May 1965 service separation examination, the Veteran's ears were found to be normal on clinical evaluation, and whispered and spoken voice hearing acuity was 15/15 bilaterally; there was no audiometry.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.  

An October 2000 VA treatment note indicated the Veteran complained of hearing loss without tinnitus.  


On February 2003 VA audiology consultation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
10
LEFT
35
30
50
65
65

Word recognition scores using the C.I.D. W-22 world list was 92 percent bilaterally.

An April 2003 ENT clinic note indicated the Veteran was seen originally for bilateral cerumen (wax) impacts and he complained of hearing loss in his left ear.  
On November 2003 VA audiology consultation, puretone thresholds, in decibels, were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
25
LEFT
10
15
25
25
25

The Veteran also reported that after cerumen removal he noticed improvement in his hearing.  Word recognition scores recorded was 92 percent for the right ear and 88 percent for the left ear.  However, the consulting audiologist did not indicate what word list was used.

On May 2005 VA audiology examination, puretone thresholds, in decibels, were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
20
35
50

Maryland CNC word list speech recognition scores were 96 percent bilaterally. The examiner diagnosed hearing loss in the right ear and noted that this level of hearing loss was not a qualifying disability under 38 C.F.R. § 3.385. 

On March 2011 VA audiology examination, puretone thresholds, in decibels, were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
60
LEFT
20
15
15
30
35

Maryland CNC word list speech recognition scores were 94 percent bilaterally.  The examiner diagnosed hearing loss in the right ear and noted that this level of hearing loss was not a qualifying disability under 38 C.F.R. § 3.385. 

An August 2011 VA treatment note noted the Veteran was fitted for hearing aids.

On April 2013 VA audiology examination, puretone thresholds, in decibels, were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
30
LEFT
15
10
20
45
60

Maryland CNC word list speech recognition scores were 90 percent for the right ear and 94 percent for the left ear.  The examiner diagnosed SNHL in the frequency range of 6000 Hz or higher frequencies.  Based on the speech recognition test, the examiner found that the hearing loss in the Veteran's right ear was a qualifying disability under 38 C.F.R. § 3.385.  The examiner opined that the Veteran's right ear hearing loss was not at least as likely as not (a 50 percent probability or greater) caused by or a result of an event in military service.  The examiner explained that, based on a review of the history, "the Veteran demonstrated normal hearing in 2003, many years after separation from service," and with regard to the word recognition scores, the results since 2003 all fell within the test-retest variation on a word recognition score of +/- 6 percent, regardless of which test was used. 

A February 2015 VA audiology clinic note noted that audiometric results were consistent with the audiometry in April 2013 and that word recognition scores were "excellent."  

Analysis

It is not in dispute that the Veteran now has a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385).  It is also not in dispute that he was exposed to hazardous levels of noise in service, as he has been granted service connection for tinnitus.  What he must still show to substantiate this claim is that there is a causal connection between hearing loss and his in-service exposure to noise trauma.  

A qualifying hearing loss disability in the right ear (as defined in 38 C.F.R. § 3.385) was not manifested in service, and SNHL was not manifested in the first year following service.  The earliest documentation of a qualifying right ear hearing loss disability is in 2013.  Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  

In the absence of in-service onset and post-service continuity of symptoms, what is left for consideration is whether the Veteran's current right ear hearing loss disability may be related in any other way to his in-service service exposure to noise trauma.  The Board finds that the lay and medical evidence of record weighs against a finding of service connection, for the reasons below.

The April 2013 VA examiner opined the Veteran's right ear hearing loss was not at least likely as not caused by or a result of an event in the military service and this conclusion was based on an accurate factual foundation and supported by sound reasoning.  The examiner explained that, based on the Veteran's medical history and VA audiometry examinations, normal hearing was demonstrated in his right ear in 2003, which was many years after the Veteran's separation from service.  The examiner also noted that all of the Veteran's speech recognition scores fell within the recognized test-retest variation, regardless of the word list used.  The examiner's opinion indicates that the decrease in the Veteran's right ear hearing is both very recent and very mild.  Accordingly, the Board finds that, read as a whole, the opinion is highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgement on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record as to the cause of the Veteran's right ear hearing loss.  

The Board has considered the Veteran's reports of experiencing right ear hearing loss since service and acknowledges that laypersons are competent to provide evidence of observable matters within their personal knowledge, to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of observable problems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board does not question the Veteran's reports of experiencing right ear hearing loss since service; however, the evidence establishes that it was many years after separation before the Veteran's hearing loss was severe enough to qualify as a disability for VA benefits purposes.  38 C.F.R. § 3.385.  The evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to hearing loss, which requires specialized testing to diagnose.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).   Therefore, although the Board understands that the Veteran believes there is a causal relationship between his current right ear hearing loss and his military service, the Board cannot assign significant probative value to his statements to that effect.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of competent and probative evidence that the Veteran's current right ear hearing loss is causally related to active service, in addition to the fact that the Veteran's level of hearing loss did not manifest in service and did not qualify as a disability for VA purposes until many years after separation, service connection must be denied.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Board may consider "evidence of a prolonged period without medical complaint, along with other factors[.]").  The preponderance of the evidence is against the claim and, therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


Entitlement to a rating in excess of 10 percent for GERD

The Veteran contends that his GERD should be assigned a rating in excess of 10 percent from November 10, 2011, to October 31, 2014.  As noted above, for the periods from February 28, 2005, to November 9, 2011, and from November 1, 2014, forward the Veteran was assigned a noncompensable rating and those periods are not currently on appeal before the Board.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Id.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be rated by analogy under the Code for a closely related disease or injury in which not only the functions affected but the anatomical location and symptoms are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected GERD has been rated by analogy as 10 percent disabling under 38 C.F.R. § 4.114, Code 7399-7346.  Under Code 7346 (hernia hiatal), a (maximum) 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations producing severe impairment of health; a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, producing considerable impairment of health; with two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.  

Factual Background

On November 2011 VA esophageal condition examination, the Veteran reported taking Omeprazole and over-the-counter antacids to treat his GERD symptoms of heartburn, reflux, and regurgitation, which occurred once or twice a week for thirty minutes to an hour.  The Veteran also reported that his esophageal ulcers had not recurred since 2005.  The examiner noted that the Veteran experienced persistently recurrent epigastric distress, pyrosis, reflux, and regurgitation.  The examiner opined that the Veteran's esophageal conditions did not impact his ability to work.  

On April 2013 VA esophageal condition examination, the examiner noted a diagnosis of GERD and hiatal hernia.  The Veteran reported that he was taking Omeprazole daily for his symptoms.  The examiner noted pyrosis as the only symptom of GERD and opined that the Veteran's esophageal conditions did not impact his ability to work.  

In his June 2013 Notice of Disagreement (NOD), the Veteran reported that he sometimes had difficulty swallowing, occasionally had a burning sensation in his throat, experience some regurgitation of stomach contents "from time to time," and had left arm and left upper chest pain.  

In a September 2014 VA emergency department note, the Veteran reported left elbow pain for three to four days and noted that he might have hit his elbow on a rocking chair in the middle of the night.  At that time, he did not have weight loss, hematochezia (bloody stools), or hematuria (blood in the urine).

Analysis

The evidence of record during the period on appeal does not support a rating higher than 10 percent for GERD.  Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, producing "considerable" impairment of health.  All of the symptoms described in the 30 percent rating must be met to warrant such a rating.  Between November 10, 2011, and October 31, 2014, nothing in the record shows, nor has the Veteran reported, that his GERD has been manifested by all of these symptoms.  A November 2011 VA examiner reported four of the symptoms (persistently recurrent epigastric distress, pyrosis, reflux, and regurgitation), but did not note dysphagia or accompanying pain in the arm or shoulder.  On April 2013 VA examination, pyrosis was the only symptom noted.  In his June 2013 NOD, the Veteran reported that he sometimes had difficulty swallowing, occasionally had a burning sensation in his throat,  and "from time to time" had regurgitation of his stomach, and had left arm and left upper chest pain.  However, the Veteran did not report persistently recurring epigastric distress or pyrosis.  The Veteran did report arm pain in September 2014, but also noted that he believed it to be related to hitting a rocking chair, and not to his esophageal condition.  Because the Veteran does not meet all the listed criteria, as required by Code for a higher rating, a 30 percent rating is not warranted 

Under Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations producing "severe" impairment of health.  At no time during the period on appeal was the Veteran shown to have or report any of these symptoms.  

Extraschedular Consideration

The Board has also considered whether the Veteran's claim for an increase rating for GERD should be referred for an extra-schedular rating.  See 38 C.F.R. 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.   However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In this case, the Board finds that referral for extra-schedular consideration is not warranted.  The Veteran's service-connected GERD, although rated by analogy, is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 4.114.  The Veteran has described symptoms including difficulty swallowing, a burning sensation in his throat, stomach regurgitation, and left arm and left upper chest pain.  As previously described, such symptoms are addressed by the rating schedule.  Nor is there evidence that the GERD manifests with additional symptoms beyond those described and addressed by the Rating Schedule and as described above.  

Accordingly, the Board finds that a comparison of the Veteran's GERD with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. At 118-119.


ORDER

New and material evidence has been received, and the claim for service connection for right ear hearing loss is reopened.  

Entitlement to service connection for right ear hearing loss is denied.

A rating in excess of 10 percent for GERD from November 10, 2011, to October 31, 2014, is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


